Detailed Action
This action is in response to amendments filed on 08/24/2021. 
This application was filed on 03/15/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are allowed. 

Applicant’s Response
In Applicant’s Response dated 08/24/2021, Applicant amended claims 1, 9, and 17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 06/02/2021. 
In light of Applicant’s amendments and remarks, all rejections/objections set forth previously are withdrawn. 

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 06/28/2021 and 06/28/2021 are in compliance with the provisions of 37 CFR 1.97.  
Accordingly, the IDS statements are being considered by the examiner.




Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 9, and 17 are allowable in light of the prior art made of record.
Accordingly, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination to disclose or render obvious the combination of limitation recited by independent claims 1, 9, and 17. 
Additional reasons for allowance can be found in applicant’s response dated 08/24/2021 (pages 12-14).  
Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144